Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 06/24/2021.
Remarks
The claims are presented as follows:

Claim 1 is amended.
Claims 1-25 are pending.
Response to Amendment
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation.  
	The applicant recites that the references do not disclose, teach or suggest the following argument;
Applicant Argument.
Applicant recites that the references do not disclose, teach or suggest:
	“create a manifest that includes an identifier of each of the plurality of initiator NICs”, the cited art does not teach a manifest at all.
Examiner Response to Argument.
	Sur teaches a system for improved data transfer between an initiator identified as a sender and a receiver. The sender sends a PUT request message to the receiver [0045] as shown in FIG. 7, the initiator's physical network interface and the specified target node identifier are used to route the message to the appropriate node and physical network interface. Each logical network interface (NICs shown in FIG.11) includes a table used to direct message delivery based on their node ID and process ID using logical endpoint addressing information to route messages [0087] As illustrated in FIG.6b, the initiator sends a GET request 652 (1) to the target, the target translates the portals addressing information in the request to find the initiator addressing information, then the target sends a reply 654 that includes the requested data [0080] [0084] the address information include information identifying the initiator (source) of the message and a set of match bits [0090] thus, prior to receiving the PUT request message, the receiver creates the matching list entry including matching indicia in order to be able to reply to the initiator in the table based on the initiator’s ID [0136-1340], see examples of figures 6.
	Therefore, the cited art teaches create a manifest which are the addressing information identifying each of the plurality of initiator NICs.
For clarification, the examiner interpreted the claim to its broadest reason interpretation and has taken the language of the claims As Written, considering the invention as a whole. Applicant argues that the manifest is taught at all in the cited art. A manifest is defined as to prove or make the initiator ID clear for the in the message to be sent to the receiver. However, Applicant did not recite in the claims on how the manifest As such, the rejection is maintained
 Applicant’s arguments with respect to the rejection made under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sur et al. Publication No. (US 2019/0102236 A1) in view of Jayaseelan et al. Publication No. (US 2018/0039518 A1)  

Regarding claim 1, Sur teaches at least one non-transitory machine readable medium comprising one or more instructions that, when executed by at least one processor in a data center, causes the at least one processor to: 
determine that a message to communicate to a receiver over a network included in the data center (determine a message is unexpected, the message is sent from a sender to a receiver over a network, initiating a remote memory access (RMA) GET from the receiver, the RMA GET including a GET request message sent from the receiver to the sender including a second match indicia [0132-134]); 
determine a plurality of initiator network interface controller (NICs) that are useable to communicate the message (multiple nodes 1102a, 1102b, 1102c, 1102d, 1102e, and 1102f including network interface controllers (NICs) are coupled in communication over a network for communicating messages [0115] [0128] FIG.11); 
(creating, prior to receiving the PUT request message, a matching list entry at the receiver, the matching list entry including matching indicia and identifying an associated memory region in a receive buffer on the receiver [0136-1340]); and 
communicate the manifest to the receiver (sending the message containing the payload data from the sender to the receiver [0052-53] FIG.8).  
	While Sur teaches receiving a large message that is unexpected [0051-52] Sure does not explicitly teach the message is larger than a maximum transmission unit (MTU).
Jayaseelan teaches message is larger than a maximum transmission unit (MTU) (Jayaseelan:  A resource controller is configured to broadcast a message to multiple processors, the message is compared to a maximum transmission unit (MTU)  to determine or change the message size used to access a resource [0045-47] FIG.1). 
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Sur by the teaching of Jayaseelan compare a message to a maximum transmission unit in order to increase bandwidth available for communications to and from the receiver (Jayaseelan: [0032-35] FIG.1).

Regarding claim 2, Sur teaches the at least one machine readable medium of Claim 1, wherein the manifest is communicated to the receiver using a multi-unit (MU) message and the one or more instructions further cause the at least one processor to: add an indicator to the MU message to indicate that the message includes the manifest (The sender includes various Portals data structures and associated objects including a matching portals table 800, an event queue 802, and three MEs 804, 806, and 808 [0092-94] FIG.8).  

Regarding claim 3, Sur teaches the at least one machine readable medium of Claim 2, wherein the MU message is communicated using a message passing interface protocol PUT command (the initiator sends a PUT request message 640 to the target [0080-81] through Message Passing Interface (MPI) applications [0086] FIG.8).   

Regarding claim 4, Sur teaches the at least one machine readable medium of Claim 2, wherein the one or more instructions further cause the at least one processor to: 
identify a region of memory that includes data to be included in the message (The process identifier identifies the target process, the memory buffer identifier specifies the region of memory to be used for the operation, and the offset specifies an offset within the memory buffer [0085-87] FIG.8); 
expose the region of memory that includes the data to the plurality of initiator NICs (the Sender initiates exposure (2) of send buffer 814, which spans the memory region identified by memory descriptor 816 [0096-98] FIG.8), wherein a message ID is used to help identify the exposed region of memory (exposing a send buffer includes creating a matching entry that is added to the end of the priority list, as depicted by a matching entry 817 [0096-98] FIG.8); and 
add the message ID to the MU message that includes the manifest (The matching entry includes Tag2 as its matching data. Once the matching entry is added, the send buffer has been exposed [0096-98] FIG.8).  

Regarding claim 5, Sur teaches the at least one machine readable medium of Claim 4, wherein the one or more instructions further cause the at least one processor to: receive a message passing interface protocol GET command at each of the plurality of initiator NICs to pull the message from the plurality of initiator NICs, wherein the GET command includes the message ID (the initiator sends a GET request 652 [circle around (1)] to the target, as identified by an operation `1.` As with the PUT operation, the target translates the portals addressing information in the request using its local portals structures. Once it has translated the portals addressing information, the target sends a reply 654 that includes the requested data, as depicted by a second operation `2.` [0084-87] FIG.6b).    

Regarding claim 6, Sur teaches the at least one machine readable medium of Claim 4, wherein the one or more instructions further cause the at least one processor to: receive a message passing interface protocol GET command at a portion of the plurality of initiator NICs to pull the message from the plurality of initiator NICs, wherein the GET command includes the message ID (the initiator sends a GET request 652 [circle around (1)] to the target, as identified by an operation `1.` As with the PUT operation, the target translates the portals addressing information in the request using its local portals structures. Once it has translated the portals addressing information, the target sends a reply 654 that includes the requested data, as depicted by a second operation `2.` [0084-87] FIG.6b).  

claim 7, Sur teaches the at least one machine readable medium of Claim 1, wherein a message passing interface protocol is used to communicate the manifest to the receiver (using Message Passing Interface (MPI) applications to communicate between the sender and the receiver [0029-31] FIG.1).

Regarding claims 8-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “system” side with a network element and a communication engine (Sur: FIG.14) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   
	
Regarding claims 13-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

claims 19-25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “system” side with a network element and a communication engine (Sur: FIG.14) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



 


/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472